Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 20, 22, 24-25, 27-29, 32-34, 36, 45-46, 49-51  is/are rejected under 35 U.S.C. 103 as being unpatentable over YU in view of Avouris (2013/0333937) in view of optionally in view of Bowers (US 2011/0186806) and An(US 2015/0243826), further in view of Almadhoun (US 20140098458); wherein Claim 1 and its dependents are further rejected in view of Bielawski (US 2011/0080689). 
Applicant argues that the art does not teach forming at “room temperature” as newly claimed. However, the claims are to an article or finished product and not to a process. 
The new limitation is a product by process claim limitation.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
In the instant case the final product is not considered to be patentably distinguishable from the art of records. 
Rejection maintained.
YU (US 10,183,259) teaches forming alternating graphene layers and aromatic doped layers attached to the graphene layers in between the individual layers of graphene (See columns 3 and 4 and figures). The poly aromatic molecules linking the monolayers can be phenanthrene, pyrene, pyrene derivative and mixtures thereof (see column 4 lines 35 on and claims).  
The graphene layers can be 2, 3 or more individual graphene layers (See column 3).    In other words more than 5 layers as in claim 50. 
The layers are stacked with the polycyclic molecules such as phenanthrene or pyrene providing for controlled spacing of the graphene layers to form a membrane (see claims, column 3, and column 4 lines 35-65).  
Regarding independent claim 1 and 51, the use of triptycene would be obvious in view of the teachings of numerous polycyclic aromatic compounds that can be used to separate the graphene layers into controlled spacing for manipulating the electrical properties. See additional teachings below. 
Regarding independent claim 20, phenantharene is taught above.
Regarding independent claim 45, Yu teaches a polyaromatic molecules above. 
YU does not teach all the limitations of the claims. 
Avouris (2013/0333937) teaches providing multiple graphene layers that are alternating with doping layers (See figures and claims).
This further renders obvious the alternating structure claimed in order to form known electrical structures. 
Avouris may not teach the specifically claimed dopant.   
YOU
The layers are considered to be alternating as claimed. The layer forms a bond with multiple graphene and the amide molecules, considered substantially identical to the claimed invention, and thus meeting the claims to charge transfer complex.  
You does not teach all the limitations of the claims.
Applicant has argued that the art does not teach a pie to pie interaction as claimed. However, the art teaches the same composition and molecules in substantially the same structure and/or configuration with embodiments that teach covalent bonding and therefore would be expected to provide the same molecular and/or pie bond interaction absent evidence to the contrary. 
Bowers teaches doping graphene with aromatic molecules [0030]. 
Bowers teaches that different molecules can affect the electrical properties of the graphene providing p or n-doping for instance (see [0031-0033]). 
Bowers teaches the functional groups or dopant can be physisorbed or chemisorbed or covalently attached (see [0072]).  This is considered to meet and/or render obvious bonding the layers as per claim 20. It is also considered to encompass or render obvious self-assembly.
Secondly, given substantially the same composition of dopants the film, graphene, and dopant would be expected to have the same properties including self-assembly of the dopant absent evidence to the contrary.
Bowers teaches the dopant should contain at least one amine or nitrogen (see [0019, 0030]).
Bowers teaches a variety of dopants and mixed dopants and concentrations can be used to achieve patterned electrical properties within the graphene for electrical 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide aromatic molecule doping in order to affect the electrical properties of the graphene and employ covalent bonding  (i.e. n or p doping or other electrical conductivity affects).
Avouris (2013/0333937) in view of Bowers (US 2011/0186806) may not teach pyrene.
An teaches providing a graphene doped semiconductor layer in an electronic apparatus that comprises a layer of graphene doped with a pyrene structure enhancing its doping effect and function in a solar cell device (see figures, claims, and [0071-0072]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide doping with a pyrene structures to enhance the doping effect and function in a solar cell device (see figures, claims, and [0071-0072]), and because Bowers suggests aromatic molecule (like Pyrene) doping in order to affect the electrical properties of the graphene (i.e. n or p doping or other electrical conductivity affects) and one of ordinary skill would understand that the same benefits of doping and tailoring of the graphene’s electrical properties would be beneficial in providing specific electrical properties and devices. 
The art teaches a polyarene molecule in teaching poly(pyrene), as evidenced by applicant’s own claims. Therefore, given the wide variety of molecules provided as possible and suitable dopants in the collective references, one of ordinary skill would have found it obvious to provide the claimed polyarenes and expect successful doping absent a showing of unexpected results with respect to those specific molecules.   
  Secondly, given substantially the same composition of dopants the film, graphene, and dopant would be expected to have the same properties including self-assembly of the dopant absent evidence to the contrary.
The above references do not necessarily teach Polythiopene dopants per claim 1. 
Almadhoun (US 20140098458) teaches proving a graphene polymer dopant layer combination in an apparatus comprising a graphene layer and Polythiopene, which is acknowledged to be a conjugated polymer by the applicant’s own claim dependency, or poly(pyrene) doped layer (see figures, claims, [0097]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide doping Polythiopene, which is acknowledged to be a conjugated polymer by the applicants claim dependency, or poly(pyrene) doped layer (see figures, claims, [0097]) because it is a taught dopant and it is taught to affects the electrical properties of the graphene wherein one of ordinary skill would understand that the same benefits of doping and tailoring of the graphene’s electrical properties would be beneficial in providing specific electrical properties in devices of the primary reference. 
The art teaches a polyarene molecule in teaching poly(pyrene), as evidenced by applicant’s own claims. Therefore, given the wide variety of molecules provided as 
The above references do not teach triptycene per claim 1 and its dependents 22, 24, 25, 27-29, 32-34, 36. 
Further regarding claims 1 and new claim 51, Bielawski (US 2011/0080689) teaches forming a graphene electrode capacitor wherein triptycene is formed between layers of graphene sheets to form the capacitor (see [0048]). The Bielawski reference teaches molecules of triptycene between the graphene on a nanoscale and interacting with the surface of the graphene therefore rendering obvious a monolayer.   Additionally, the above reference refer to intercalating individual molecules between graphene rendering a monolayer obvious to provide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide triptycene between layers in order to from a capacitor electrode material and would further be obvious given the similarity to the taught molecules above.  
Applicant has argued that the purpose of the coatings in the art is different than the claimed layers. Applicant argues that the layers are for doping in the sited art while applicant’s layers are structural. However, applicant does not define what the amount sufficient to form a bond is nor does applicant define a quantitative amount of "support" for a "structural load". The claimed layers are not considered to be structurally or compositionally different from the art of record. The art is considered to provide a bond and to support a structural load to some extent. 
Regarding claim 49, the graphene in the cited art can be less than one hundred meters long and less than 2`0 millimeters and therefore are considered to meet the claims limitations. 
Regarding claim 50, see the primary reference and other references to multilayers structures above. 
Regarding independent claims 20 and 45, it is not clear what the Graphene is sacked vertically with respect too. The graphene layers are aligned and therefore are considered to be vertical to a plane which can be defined at any point. No structural difference is seen.  Further, Avouris teaches depositing a film (that can be 1 to many layers of graphene [0028]) on a flexible substrate and then transferring it to another object for shielding of any shape including round, tubular or curved substrates and /or fibers and therefore would be obvious to provide vertical to a plane as claimed [0024, 0021].   
Additionally, arguments that the combinations destroy the principle function or are otherwise contrary to the art cited are not supported by evidence on the record. The art clearly teaches that the graphene layers can be used for a variety of purposes dependent upon the functionalization. Therefore one of ordinary skill would look to the art of record for purposes of providing covalent bonding and doping the graphene to form membrane composites depending upon the desired final application. 





Claim(s) 30, and 46 (separate from above) is/are rejected under 35 U.S.C. 103 as being unpatentable over YU in view of Avouris (2013/0333937) in view of YOU (US 2014/0121350)  optionally in view of Bowers (US 2011/0186806) and An(US 2015/0243826), further in view of Almadhoun (US 20140098458), further rejected in view of Bielawski (US 2011/0080689), further in view of Ferrini (US 2016/02024369)
The art above recited similar molecules but does not specifically recite rylene. 
Regarding claims 25, 27-30, Ferrini (US 2016/02024369) teaches an electrical component comprising layers of Rylene and Graphene forming a photovaltaic device [0095-0100]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide rylene as a means of forming a photovoltaic device. 



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the art does not teach forming at “room temperature” as newly claimed. However, the claims are to an article or finished product and not to a process. 
The new limitation is a product by process claim limitation.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
In the instant case the final product is not considered to be patentably distinguishable from the art of records. 
Rejection maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783